Citation Nr: 1519947	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  08-13 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral hearing loss prior to October 26, 2011, and in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1967 to June 1971.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for right ear hearing loss and continued a non-compensable (0 percent) rating for bilateral hearing loss. 

The Board last remanded the claim on appeal to the RO via the Appeals Management Center (AMC) in Washington, DC for further development in February 2014.  The claim has since returned to the Board for further appellate consideration.

The Board notes that the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, the Veteran subsequently withdrew his request.  Therefore, no hearing was held in this matter.  38 C.F.R. § 20.704(e).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay that inevitably will result as a consequence of this remand, this claim for an increased rating for bilateral hearing loss requires further development before being decided on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This additional development is necessary to ensure there is a complete record upon which to adjudicate the claim and to afford the Veteran every possible consideration.

The Veteran last underwent a VA compensation examination for his hearing loss over three years ago in November 2011.  His representative submitted a post-remand brief in April 2015 which highlighted this fact and indicated that the condition had worsened since that examination.  Thus, the Veteran needs to be reexamined to reassess the severity of his service connected bilateral hearing loss.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the United States Court of Appeals for Veterans Claims determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, too, 38 C.F.R. § 3.327(a); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991); VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the case is REMANDED for the following action:

1. Schedule a VA examination to reassess the severity of the Veteran's service-connected bilateral hearing loss.  The claims file should be sent to the designated examiner for review of the pertinent history of the disability.  All indicated tests should be performed.  The examiner should note any functional impairment caused by the Veteran's hearing loss disability, including a full description of the effects upon his ordinary activities, if any.

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




